Exhibit 99.1 CHINO COMMERCIAL BANCORP REPORTS QUARTERLY AND YEAR-TO-DATE EARNINGS Chino, CaliforniaJuly 23, 2010 - The Board of Directors of Chino Commercial Bancorp (OTCBB:CCBC), the parent company of Chino Commercial Bank, N.A., announced the results of operations for the Bank and the consolidated holding company for the second quarter ended June 30, 2010 with net earnings of $14,193, an 80.7% reduction from $73,529 for the same quarter of 2009. The net earnings for the most recent quarter represent $0.02 per diluted share, as compared with $0.10 per diluted share from the same quarter last year. The Companys profit year-to-date declined 71.2% to $55,478 or $0.08 per diluted share as compared with net earnings of $192,798 or $0.27 per dilute share for the same period last year. Dann H. Bowman, President and Chief Executive Officer stated, Earnings for the Bank have been relatively strong, however substantially higher provisions for possible loan losses lowered the Banks net profit below the same period last year. Despite these unanticipated expenses we are very pleased with the Banks stability and earnings overall. During a time when many organizations are suffering from credit problems, we are proud to report at the end of June, the Company had only two loans and three overdrafts which were delinquent more than 30 days. Financial Condition Balance sheet changes in the first half of 2010 include sizeable increases in deposits, and earning assets. Total deposits increased by $10.5 million, or 11.4%, to $102.8 million at June 30, 2010 compared to December 31, 2009. The Company experienced increases in all deposit categories. Much of the growth was in NOW and money market balances which increased $5.6 million or 18.0% and non-interesting bearing deposits which increased $3.8 million or 10.7% in the first half of 2010. Total assets increased from $103.6 million at December 31, 2009 to $113.5 million at June 30, 2010, a 9.6% increase. Investment securities increased from $7.9 million at December 31, 2009 to $19.4 million or 146.7% increase, while gross Loans declined slightly from $61.4 million to $60.2 million and due from banks time from $25.4 million to $18.5 million. Overall, earning assets increased 3.5% in the six month period ended June 30, 2010. The Company experienced four loan losses totaling $482,565 in the first half of 2010, had two non-performing loans totaling $841,568, and one other real estate loan for $572,734 at June 30, 2010. Loans past due over 30 days consisted of four accounts totaling $21,854. Earnings The Company increased its provision for loan losses 93.2% or $122,937 to $250,667 for the three months ended June 30, 2010 and 257.5% or $370,471 to $514,352 for the six months ended June 30, 2010. The increased provisions in 2010 were posted to maintain larger balances in the allowance for loan losses due to the deteriorated economic conditions. Income prior to reserve for loan losses and income tax expense was $251,122 and $159,445 for the three months ended June 30, 2010 and 2009, respectively. Income prior to reserve for loan losses and income tax expense for the six months ended June 30, 2010 and 2009 was $568,830 and $432,151, respectively. The Company posted net interest income for the quarters ended June 30, 2010 and June 30, 2009 of $977,310 and $894,333, respectively. For the six months ended June 30, the Company posted net interest income of $1,930,074 and $1,716,633 for 2010 and 2009, respectively. Loan interest income increased $66,340, or 6.8%, to $1,038,996 for second quarter of 2010 compared with the second quarter of 2009. The increase in interest income from loans was $251,430, or 13.5%, comparing the first half of 2010 with 2009. For the six months ended June 30, 2010, investment income decreased $21,215 or 5.0% to $400,390 as compared to the six months ended June 30, 2009. Interest expense on deposits increased $10,595, or 4.6%, comparing the quarters ended June 30, 2010 with June 30, 2009. On a year-to-date comparison, interest on deposits increased $16,870, or 3.6%, in 2010 compared to the same period in 2009. Interest from investments increased $27,475, or 13.4% for the quarter ended June 30, 2010 compared to the same period in 2009. Average interest-earning assets were $98.8 million with average interest-bearing liabilities of $65.3 million yielding a net interest margin of 3.94% for the six months ended June 30, 2010 as compared to average interest-bearing assets of $78.3 million with average interest-bearing liabilities of $46.5 million yielding a net interest margin of 4.42% for the six months ended June 30, 2009. Non-interest income totaled $318,929 for the three months ended June 30, 2010, or a 26.2% increase from $252,708 earned in the second quarter of 2009. Non-interest income increased 22.5% for the six months ended June 30, 2010 at $612,762, as compared to $500,161 for the six months ended June 30, 2009. The major contributor to the increase was service charges on deposit accounts. The increase was due to increased activity as the Company has not increased its per-item service charges. General and administrative expenses were $1,045,117 and $1,974,043 for the three and six months ended June 30, 2010, respectively, as compared to $914,067 and $1,784,643 for the three and six months ended June 30, 2009. The increases in General and administrative expenses was mainly due to the addition in staff due to the opening of a third branch. Occupancy and equipment expense, as well as, data and item processing expenses also increased due to the addition of a third branch. Regulatory assessments expense decreased $37,137 for the quarter and $12,973 for the six months ended June 30, 2010 due to the special assessment charged in 2009 that was not repeated in 2010. Income tax credits were $13,738 and $1,037 for the three and six months ended June 30, 2009, as compared to expenses of $31,715 and $95,472 for the same periods of 2009. Forward-Looking Statements The statements contained in this press release that are not historical facts are forward-looking statements based on managements current expectations and beliefs concerning future developments and their potential effects on the Company. Readers are cautioned not to unduly rely on forward-looking statements. Actual results may differ from those projected. These forward-looking statements involve risks and uncertainties including but not limited to the health of the national and California economies, the Companys ability to attract and retain skilled employees, customers service expectations, the Companys ability to successfully deploy new technology and gain efficiencies there from, changes in interest rates, loan portfolio performance, and other factors detailed in the Companys SEC filings. Contact: Dann H. Bowman, President and CEO or Sandra F. Pender, Vice President and CFO, Chino Commercial Bank, N.A., 14345 Pipeline Avenue, Chino, Ca. 91710, (909) 393-8880. CHINO COMMERCIAL BANCORP CONSOLIDATED BALANCE SHEET March 31, 2010 and December 31, 2009 June 30, 2010 December 31, 2009 (unaudited) (audited) ASSETS: Cash and due from banks $ $ Interest-bearing deposits in other banks Investment securities available for sale Investment securities held to maturity (fair value approximates $14,593,000 at June 30, 2010 and $2,332,000 at December 31, 2009) Total investments Loans Real estate Commercial Installment Gross loans Unearned fees and discounts ) ) Loans net of unearned fees and discount Allowance for loan losses ) ) Net loans Accrued interest receivable Restricted stock Fixed assets, net Other real estate owned Prepaid & other assets Total assets $ $ LIABILITIES: Deposits Non-interest bearing $ $ Interest Bearing NOW and money market Savings Time deposits less than $100,000 Time deposits of $100,000 or greater Total deposits Accrued interest payable Borrowings from Federal Home Loan Bank (FHLB) 0 Accrued expenses & other payables Subordinated notes payable to subsidiary trust Total liabilities STOCKHOLDERS' EQUITY Common stock, authorized 10,000,000 shares with no par value, issued and outstanding 751,890 shares and 699,061 shares at June 30, 2010 and December 31, 2009, respectively. Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities & stockholders' equity $ $ CHINO COMMERCIAL BANCORP CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the three months ended For the year ended June 30 June 30 Interest income Investment securities and due from banks $ Interest on Federal funds sold 0 22 0 56 Interest and fee income on loans Total interest income Interest expense Deposits Interest on Federal funds purchased 18 2 18 Interest on FHLB borrowings Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Other miscellaneous income ) Dividend income from restricted stock ) ) Income from bank-owned life insurance Total non-interest income General and administrative expenses Salaries and employee benefits Occupancy and equipment Data and item processing Advertising and marketing Legal and professional fees Regulatory Assessments Insurance Directors' fees and expenses Other expenses Total general & administrative expenses Income before income tax expense Income tax expense ) ) Net income $ Basic earnings per share $ Diluted earnings per share $ CHINO COMMERCIAL BANCORP Other Financial Information CREDIT QUALITY End of period (unaudited) June 30, 2010 December 31, 2009 Non-performing loans $ 842,071 $ 1,493,919 Non-performing loans to total loans 1.40% 2.43% Non-performing loans to total assets 0.74% 1.44% Allowance for loan losses to loans 2.18% 2.08% OTHER PERIOD-END STATISTICS (unaudited June 30, 2010 December 31, 2009 Shareholders equity to total assets 6.01% 6.24% Loans to deposits 58.53% 66.54% Non-interest bearing deposits to total deposits 38.63% 38.87% For the three months ended For the six months ended June 30 June 30 KEY FINANCIAL RATIOS (unaudited) Return on average equity 0.88% 4.78% 0.86% 6.23% Return on average assets 0.05% 0.32% 0.10% 0.44% Net interest margin 3.88% 4.39% 3.94% 4.42% efficiency ratio 80.63% 79.69% 77.63% 80.51% Net chargeoffs to average loans 0.55% 0.00% 0.78% 0.00% AVERAGE BALANCES (thousands, unaudited) Average assets $ 113,841 $ 91,270 $ 112,431 $ 87,733 Average interest-earning assets $ 100,976 $ 81,633 $ 98,752 $ 78,324 Average gross loans $ 60,816 $ 53,188 $ 61,149 $ 51,086 Average deposits $ 102,492 $ 80,250 $ 100,903 $ 76,817 Average equity $ 6,452 $ 6,175 $ 6,465 $ 6,201
